Case: 6:17-cr-00036-CHB-HAI Doc #: 105 Filed: 08/02/19 Page: 1 of 1 - Page ID#: 556



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                        (at London)

   UNITED STATES OF AMERICA,                         )
                                                     )
               Plaintiff,                            )    Criminal Action No. 6:17-CR-036-CHB-01
                                                     )
   v.                                                )
                                                     )         ORDER SCHEDULING STATUS
   RODNEY SCOTT PHELPS,                              )               CONFERENCE
                                                     )
               Defendant.                            )

                                         ***   ***       ***    ***
          This matter is before the Court on its own motion to schedule a status conference

 concerning the parties’ upcoming Pretrial Conference and Jury Trial. Accordingly, and the

 Court being otherwise sufficiently advised,

          IT IS HEREBY ORDERED as follows:

          1.        A telephonic status conference is SCHEDULED for Monday, August 5, 2019,

 at the hour of 12:30 p.m., before the Honorable Claria Horn Boom, United States District

 Judge, with the Court sitting in Lexington, Kentucky. The parties are to call 888-363-4735,

 using access code 9522526. Please dial in a few minutes before the conference is scheduled to

 begin.

          This the 2nd day of August, 2019.




                                                 -1-
